Opinion
Per Curiam:
Under attack is the admissibility of evidence of a previous conviction by summary court, at which the accused was not sentenced to confinement, and of a previous conviction by special court-martial, at which the accused allegedly was represented by appointed counsel who was not a professional lawyer in the civilian sense. For the reasons set out in the separate opinions of Chief Judge Darden and
Judge Quinn in United States v Alderman, 22 USCMA 298, 46 CMR 298 (May 25, 1973), we sustain the admission of the evidence. The decision of the Court of Military Review is affirmed.